3. Venezuela: the case of Manuel Rosales
Thank you very much. This was a emotionally charged sitting, not only because of the human rights issues, but because it was our last sitting. Thank you for your participation.
(PL) May I, on behalf of all Members of the European Parliament, and also our Parliamentary services and assistants, offer you, Madam President, our sincere thanks - to you personally, to the Bureau of the European Parliament and to the entire administration - for chairing the debates so well, for good cooperation and for mutual understanding. We wish you further success, re-election to Parliament, much satisfaction in your public activity and happiness in your personal life.
Thank you very much. I should also like to take this opportunity to thank everyone in Parliament's services for their valuable work.